DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by Kuriger (US 2007/0213636; cited by Applicant) or, in the alternative, under 35 U.S.C. 103 as obvious over Kuriger in view of Petrich (US 20080036999 A1).
Regarding claim 1, Kuriger teaches a method of collecting and analyzing blood, said method comprising: 
cutting the skin of a subject with a lancet (figures 2-4, where the lancet is 18 and the skin is S); 
collecting a blood sample of the subject with the lancet (figures 2-4, where the blood is B; paragraph 25); 
passing light through the blood sample on the lancet (figure 5 and paragraphs 20 and 27); and 
collecting the light passed through the blood sample with an optical spectrometer for analysis of the blood sample (paragraphs 20 and 28 teaches collecting the light passed through the blood sample and performing optical spectrometry for analysis of the blood sample; this suggests optical spectrometer since it performs optical spectroscopy).  

    PNG
    media_image1.png
    767
    875
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1219
    802
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    635
    1080
    media_image3.png
    Greyscale

Alternatively, if one were to consider Kuriger as not teaching an optical spectrometer, Petrich teaches a similar method in which the optical spectroscopy is performed with an optical spectrometer (paragraph 19). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuriger such that the optical spectroscopy is performed by an optical spectrometer in order to have a system that can quickly and efficiently measure the spectrum. 
Claim Rejections - 35 USC § 103
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriger and Petrich as applied to claim 1 above, and further in view of Miki (US 20020123677 A1; cited by Applicant).
Regarding claim 2, Kuriger doesn’t explicitly teach allowing the liquid blood sample to dry on the lancet to form a dried blood sample.
Miki teaches that allowing the blood sample to dry provides the benefit of increasing the measurement accuracy by reducing the interference caused by the light interacting with water (paragraph 52).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the method further comprises allowing the liquid blood sample to dry on the lancet to form a dried blood sample in order to increase the measurement accuracy by reducing the interference caused by the light interacting with water.
Regarding claim 3, in the above combination, the method further comprises subjecting the dried blood sample to optical spectroscopy (Miki, paragraph 52).  
 Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriger and Petrich as applied to claim 1 above, and further in view of Hildenbrand (US 20030059948 A1; cited by Applicant).
Regarding claims 4-6, Kuriger doesn’t explicitly teach collecting the blood sample of the subject with the lancet comprises collecting a volume of less than 10 microliters of blood (claim 4); collecting 
Hildenbrand teaches that collecting a volume of less than 1 microliters provides the benefit of minimizing pain for the subject (paragraphs 21-22).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the collecting the blood sample of the subject with the lancet comprises collecting a volume of less than 1 microliters of blood in order to minimize pain to the subject.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriger, Petrich, and Miki as applied to claim 2 above, and further in view of Kuenstner (US 6,285,448; cited by Applicant).
Regarding claims 7-8, the above combination teaches subjecting the dried blood sample to spectroscopy (Miki, paragraph 52). 
However, the above combination doesn’t explicitly teach the spectroscopy is infrared spectroscopy (claim 7); the spectroscopy is mid-infrared spectroscopy (claim 8).
Kuenstner teaches that subjecting a dried blood sample to mid-infrared spectroscopy provides the benefit of determining glucose concentration (column 2, lines 35-60 and column 8, lines 10-25).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the spectroscopy is mid-infrared spectroscopy in order to determine glucose concentration and cholesterol (also see additional prior art).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kuriger and Petrich as applied to claim 1 above, and further in view of Miki and Garcia-Rubio (US 20020122168 A1; cited by Applicant).
Regarding claim 9, Kuriger teaches conducting optical spectroscopy upon a blood sample to obtain a blood spectra (paragraphs 20 and 27-28).
Kuriger doesn’t explicitly teach conducting optical spectroscopy upon a plurality of dried blood samples obtained from a plurality of subjects to obtain a plurality of dried blood spectra.  
Miki teaches that conducting optical spectroscopy upon a dried blood sample to obtain a dried blood spectra provides the benefit of increasing the measurement accuracy by reducing the interference caused by the light interacting with water (paragraph 52).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the method further comprises allowing the liquid blood sample to dry on the lancet to form a dried blood sample in order to increase the measurement accuracy by reducing the interference caused by the light interacting with water.
The above combination doesn’t explicitly teach the sample is a plurality of samples from a plurality of subjects.
Garcia-Rubio teaches a similar method comprising conducting optical spectroscopy upon a plurality of blood samples obtained from a plurality of subjects to obtain a plurality of blood spectra (paragraphs 49-51).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the sample is a plurality of samples from a plurality of subjects in order to obtain a plurality of dried blood spectra so as to provide health information for multiple patients.
Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriger, Petrich, Miki, and Garcia-Rubio, as applied to claim 9 above, and further in view of Liu (US 20080153171 A1; cited by Applicant).
Regarding claim 10, the above combination doesn’t explicitly teach constructing a model from the plurality of dried blood spectra.  
Liu teaches constructing a model from blood spectra (paragraphs 20, 31, 42-43, 52, 55-56, and 59-61).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by constructing a model from the plurality of dried blood spectra in order to accurately measure desired components in the blood.
Regarding claim 11, in the above combination the model is constructed using one or more multivariate least squares methods (Liu, paragraph 53)
Regarding claim 13, the above combination comprises utilizing the model to allow predictive analysis of blood chemistry of an unknown blood sample (Liu, paragraph 56).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kuriger, Petrich, Miki, and Garcia-Rubio, as applied to claim 10 above, and further in view of Haaland (US 6341257 B1)
Regarding claim 12, Kuriger doesn’t explicitly teach the model is constructed using an augmented classical least squares method.
Haaland teaches that a model constructed using an augmented classical least squares method allows one to have a more versatile model when using spectroscopy to determine information about samples, because it incorporates the best features of augmented classical least squares method with the best features of other algorithms that form the model (column 3, line 40 – column 4, line 50).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the model is constructed using an augmented classical least squares method in order to make the model more versatile by incorporating the best features of augmented classical least squares method with the best features of other algorithms that form the model.
Additional Prior Art
US 20030059948 A1 reads, “[0021] For the purposes of the invention, GC or CE columns whose dimensions are customarily such that even very small liquid sample quantities, for example 0.5 .mu.l of blood or interstitial tissue fluid, are sufficient for a function test using capillary lengths of 1 cm or less, have proven to be useful.”
(US 20080153171 A1; cited by applicant) reads, “[0009] Applicants have previously obtained U.S. Pat. No. 7,022,527, the entire contents of which are incorporated herein by reference, which teaches that a set of clinically relevant serum analytes may be determined accurately based on mid-infrared spectroscopy of serum, including total cholesterol, HDL cholesterol, triglycerides, and LDL cholesterol. Advantageously, this method does not use antisera, and has proven reliable, and cost effective.”
US 4427889 A reads, “FIG. 4 is an infrared absorption spectrum of dried human whole blood the glucose content of which is within the normal physiological range;”
US 20080036999 A1 reads, “[0050] FIG. 1 shows an absorption spectrum of a blood sample from an Alzheimer's patient. The upper third of FIG. 1 shows a typical absorption spectrum that was measured on a dried sample of blood serum from a patient with Alzheimer's disease.
US 20110143961 A1 reads, “[0057] The spectrum of dried blood along with the two components extracted from statistical analysis is examined as illustrated in FIG. 5. Major peaks are labeled to illustrate which components are contributing to specific peaks of the dried blood. Some peaks in the blood spectrum are a combination of both components. Component 1 was found to be the major component, and component 2 was the minor. Comparison to literature data (Sato et al., "Excitation Wavelength-Dependent Changes in Raman Spectra of Whole Blood and Hemoglobin: Comparison of the Spectra with 514.5-, 720-, and 1064-nm Excitation," J. Biomed. Opt. 6:366-70 (2001), which is hereby incorporated by reference in its entirety) reveals that component 2 is similar to hemoglobin due to the presence of peaks around 1000, 1368, 1542, and 1620 cm.sup.-1 in the component. Hemoglobin 
   [0058] The enhanced spectra of liquid blood, dried blood, and component 1 are shown in FIG. 6. The main differences between the liquid blood and dried blood are marked and labeled, and these peaks match the major peaks of component 1. Peaks at 967, 1248, 1342, and 1575 cm.sup.-1 in component 1 contribute to the changes that occur between the liquid and dried blood spectra. This figure illustrates that Raman spectroscopy can identify the changes that occur in a blood sample as it dries, and it also shows that component 1 is formed as blood dries. Knowing the identities of the principle components in a blood sample will help identify and confirm the presence of blood in an unknown stain and distinguish it from other body fluids.
US 20150338338 A1 reads [common inventor], “   [0055] FIG. 14 shows example spectra of fat, milk, dried red blood cells, red blood cells…” and “the drying of red blood cells can provide some enhancement in spectroscopic measurements. For example, since water is known to interfere with infrared measurements, the removal of water from the sample may improve the spectral signal of the sample of interest. Alternatively or in combination, the removal of water from the sample may cause the sample region of interest, e.g., red blood cell membranes, to adsorb on the measurement surface, resulting in an improvement of the spectral signal of interest. Removal of at least some water from the blood samples may further inhibit lysing of the red blood cells, such that the red blood cell membranes remain substantially intact during measurement. Accordingly, the methods and apparatus disclosed 
US 5636633 A teaches measuring blood with infrared spectroscopy
US 20130143226 A1 reads, “[0003] An alternative method known as dried blood spot (DBS) sampling has also been used for screening newborns for congenital metabolic diseases. In this sampling technique, an infant's heel is pricked by a trained health aide and the blood is spotted on a prepared filter paper. Typically, the spotted filter paper with the blood sample is air dried for several hours before being shipped at ambient temperature to a central state health lab. The blood spot is sampled by a hole punch (3-6 mm diameter), and the punched sample is placed in a tube and eluted with buffer. The extracted sample then undergoes multiple diagnostic tests; a quarter size blood spot sample is sufficient for at least 28 separate tests.”
US 20140276217 A1 reads, “[0031] FIG. 6 is a schematic diagram of a system 600 for analyzing a dried blood sample, according to an example embodiment. The system 600 includes an optic system 610 and a robot 620 for grabbing the handle 220 of a sampling device 200 and positioning the dried blood portion 212 of the absorbent material 210 before the optic system 610. The system 600 also includes a processor associated memory 2000, a source of solvent 630, a container for the solvent 640 and a liquid chromatogram/mass spectrometer system 650. In one embodiment the system could include an optical reference object 215 or area standard.”
(US 6285448 B1; cited by Applicant) reads, “Efforts have been made to avoid some of the problems associated with the ATR accessories while maintaining at least a similar level of accuracy. For example, Budinova et al. took spectroscopic measurements on dried blood and serum samples using infrared transmission. G. Budinova, J. Salva and K. Volka, "Application of Molecular Spectroscopy in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021.  The examiner can normally be reached on M, W, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RUFUS L PHILLIPS/               Examiner, Art Unit 2877